Mb. Justice Linscott delivered the opinion of the court: The declaration in this case charges that on the 13th day of August, 1931, the claimant was injured by reason of an accident arising out of and the course of his employment. The claim was filed on April 19, 1932. The claim set forth is in accordance with the regular forms used by the Industrial Commission of the State of Illinois, and alleges that William J. Swift was a major in the Illinois National Guard and that he tripped on a sapling while at Camp McCoy, Wisconsin, and requests that he be allowed the sum of $275.00 on account of medical care and attendance; $15.00 per week for ten weeks temporary total disability; $15.00 per week for 190 weeks loss or loss of use of leg under Paragraph (e) of Section 8. This case is pending upon a motion to dismiss. Major Swift was the senior Medical Officer of his outfit, and over his own signature in his annual physical report he stated that he had received a fracture of the left tibia in 1931 and had a complete recovery. The rules of this court require that the declaration show whether or not the claim has been presented to any department, etc., and, if so, the action, if any, taken thereon. There is no allegation in the declaration showing that the claimant complied with this rule. The Military Code of this State provides for adequate relief to officers and enlisted men injured in line of duty. This claim is made on the theory that the Workmen’s Compensation Act applies. Claimant is in error in this. An exception is made in the case of an official of the State. We hold that Major Swift was an official within Section 5 of the Compensation Act. The motion to dismiss will, therefore, be sustained. Case dismissed.